DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, & 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the amplified signal" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the amplified signal" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, “the amplified signal” will be interpreted as --an amplified signal--.
Claims 3-8 & 13 are rejected as being dependent upon indefinite claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, & 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US Patent 8497744) in view of Taniguchi (US PGPub 20070241839), and Fukae et al. (US PGPub 20170019083), and further in view of Liu (US PGPub 20060141978), all references of record.
	As per claim 1:
	Wright discloses in Fig. 3(a):
	A matching circuit that performs output impedance matching for an amplifier (col. 3 lines 52-65), the matching circuit comprising: 
a low pass filter (low portion of low-high pass Pi network, col. 3 lines 52-60, as an alternative configuration to that of the high-low pass pi network comprising a high pass pi network and a low pass pi network as per Fig. 2, and described in col. 3 (col. 3 lines 4-12)) comprising a shared ground (shown in Fig. 3(a)), and

	Wright et al. further discloses in Fig. 6:
The use of harmonic terminations (series harmonic trap 606) at the input of a matching network and capacitors in parallel with inductors (capacitors 628 & 632) in the low pass arms of matching networks to suppress second or third harmonic frequencies (col. 5 line 50- col. 6 line 10).
Wright does not disclose that the low pass filter comprises a shared ground and a plurality of parallel-connected capacitors connected from a common node on a signal line to the shared ground, the low pass filter being configured to attenuate a third harmonic component of an amplified signal, a parallel resonant circuit configured to attenuate a second harmonic component of the amplified signal, or that the shared ground of the plurality of parallel-connected capacitors of the low pass filter and a ground of the high pass filter are isolated from each other, such that the third harmonic component of the amplified signal attenuated by the low pass filter is prevented from entering the high pass filter, and wherein the shared ground of the low pass filter and a ground of the amplifier are isolated from each other, the low pass filter comprising the plurality of parallel-connected capacitors connected from the common node.
Taniguchi discloses in Fig. 39 a bandpass filter (title) where the ground electrode is configured to include a plurality of electrically isolated sub ground electrodes (para [0050]).
E1-CE6) connected between a first common node (first electrode film 20C1) and a second common node (second electrode film 21C1) (para [0171]).
	Liu discloses in Fig. 4:
A harmonic filter comprising a parallel resonant circuit configured to attenuate a second harmonic component of a signal (second harmonic resonance circuit 406) and an LC series resonant circuit configured to attenuate a third harmonic component of a signal (combined third harmonic resonance and input matching circuit 408).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use a plurality of parallel-connected capacitors for the capacitors of the low-pass filter of Wright as an art-recognized alternative/equivalent method of forming a capacitor from the combined capacitance of a plurality of parallel capacitors as shown by Fukae et al., well-recognized in the art as the property of additive capacitance for capacitors in parallel, and admitted by the applicant in para [0022] that capacitors in parallel form the equivalent of a capacitor.
As a consequence of the combination, the low pass filter comprises a shared ground and a plurality of parallel-connected capacitors connected from a common node on a signal line to the shared ground.
It would have been further obvious to add an LC series resonant circuit with a resonant frequency corresponding to the third harmonic to the input of the 
As a consequence of the combination, the low pass filter is configured to attenuate a third harmonic component of an amplified signal and the third harmonic component of the amplified signal attenuated by the low pass filter is prevented from entering the high pass filter.
It would have been further obvious to include a parallel resonant circuit configured to provide the benefit of attenuating a second harmonic component of the amplified signal as taught by Wright (col. 5 line 50- col. 6 line 10) and Liu (para [0026]) and can be used in combination with the third harmonic LC series resonant circuit as disclosed by Liu (Fig. 4 & para [0026]).
As a consequence of the combination, a parallel resonant circuit is configured to attenuate a second harmonic component of the amplified signal.
It would have been further obvious to isolate the shared ground of the plurality of parallel-connected capacitors of the low pass filter from the ground of the high pass filter and a ground of the amplifier as taught by Taniguchi to provide the benefit of preventing propagation of a high frequency signal through the ground electrode (para [0050]), as the low pass filter directs high frequency signals to ground, Taniguchi teaches that a high pass signal directed through ground may travel through a ground electrode and pass into other circuit components connected to the ground electrode. Isolation of the ground electrode of the low pass filter prevents a high frequency signal from entering 

As per claim 3:
	Wright et al. further discloses in Fig. 6:
The use of harmonic terminations (series harmonic trap 606) at the input of a matching network and capacitors in parallel with inductors (capacitors 628 & 632) in the low pass arms of matching networks to suppress second or third harmonic frequencies (col. 5 line 50- col. 6 line 10).
Wright does not disclose:
the low pass filter includes an LC series resonant circuit configured to attenuate the third harmonic component of the amplified signal.
Liu discloses in Fig. 4:
A harmonic filter comprising a parallel resonant circuit configured to attenuate a second harmonic component of a signal (second harmonic resonance circuit 406) and an LC series resonant circuit configured to attenuate a third harmonic component of a signal (combined third harmonic resonance and input matching circuit 408).
As a consequence of the combination of claim 1, the low pass filter includes an LC series resonant circuit configured to attenuate the third harmonic component of the amplified signal.

As per claim 4:

	A matching circuit that performs output impedance matching for an amplifier (col. 3 lines 52-65), the matching circuit comprising: 
a low pass filter (low portion of low-high pass Pi network, col. 3 lines 52-60, as an alternative configuration to that of the high-low pass pi network comprising a high pass pi network and a low pass pi network as per Fig. 2, and described in col. 3 (col. 3 lines 4-12)) comprising a shared ground (shown in Fig. 3(a)), and
a high pass filter configured to cancel out a change of an impedance of the low pass filter (col. 3 lines 27-46 & col. 3 line 66- col. 4 line 6).
	Wright et al. further discloses in Fig. 6:
The use of harmonic terminations (series harmonic trap 606) at the input of a matching network and capacitors in parallel with inductors (capacitors 628 & 632) in the low pass arms of matching networks to suppress second or third harmonic frequencies (col. 5 line 50- col. 6 line 10).
Wright does not disclose that the low pass filter comprises a shared ground and a plurality of parallel-connected capacitors connected from a common node on a signal line to the shared ground, the low pass filter being configured to attenuate a second harmonic component of the amplified signal, a parallel resonant circuit configured to attenuate a third harmonic component of the amplified signal, or that the shared ground of the plurality of parallel-connected capacitors of the low pass filter and a ground of the high pass filter are isolated from each other, such that the third harmonic component of the amplified 
Taniguchi discloses in Fig. 39 a bandpass filter (title) where the ground electrode is configured to include a plurality of electrically isolated sub ground electrodes (para [0050]).
Fukae et al. discloses in Fig. 29 and 30 a capacitor (first capacitor C11) formed in a filter chip and comprising a plurality of parallel-connected capacitors (capacitor elements CE1-CE6) connected between a first common node (first electrode film 20C1) and a second common node (second electrode film 21C1) (para [0171]).
	Liu discloses in Fig. 4:
A harmonic filter comprising a parallel resonant circuit configured to attenuate a second harmonic component of a signal (second harmonic resonance circuit 406) and an LC series resonant circuit configured to attenuate a third harmonic component of a signal (combined third harmonic resonance and input matching circuit 408), wherein the second harmonic resonance circuit may be configured to be a third harmonic resonance circuit, and the third harmonic resonance and input matching circuit may be configured to be a second harmonic resonance and input matching circuit (para [0027]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use a plurality of parallel-connected capacitors for the capacitors of the low-pass filter 
As a consequence of the combination, the low pass filter comprises a shared ground and a plurality of parallel-connected capacitors connected from a common node on a signal line to the shared ground.
It would have been further obvious to add an LC series resonant circuit with a resonant frequency corresponding to the second harmonic to the input of the low pass filter to provide the benefit of terminating the harmonic with a negligible increase of in-band insertion loss as taught by Wright (col. 5 line 50- col. 6 line 10).
As a consequence of the combination, the low pass filter is configured to attenuate a second harmonic component of the amplified signal.
It would have been further obvious to include a parallel resonant circuit configured to provide the benefit of attenuating a third harmonic component of the amplified signal as taught by Wright (col. 5 line 50- col. 6 line 10) and Liu (para [0026]) and can be used in combination with the third harmonic LC series resonant circuit as disclosed by Liu (Fig. 4 & para [0026]).
As a consequence of the combination, a parallel resonant circuit is configured to attenuate a third harmonic component of the amplified signal and the third harmonic component of the amplified signal attenuated by the low pass filter is prevented from entering the high pass filter.


As per claim 5:
	Wright et al. further discloses in Fig. 6:
The use of harmonic terminations (series harmonic trap 606) at the input of a matching network and capacitors in parallel with inductors (capacitors 628 & 632) in the low pass arms of matching networks to suppress second or third harmonic frequencies (col. 5 line 50- col. 6 line 10).
Wright does not disclose:
the low pass filter includes an LC series resonant circuit configured to attenuate the second harmonic component of the amplified signal.
Liu discloses in Fig. 4:
A harmonic filter comprising a parallel resonant circuit configured to attenuate a second harmonic component of a signal (second harmonic 
	As a consequence of the combination of claim 4, the low pass filter includes an LC series resonant circuit configured to attenuate the second harmonic component of the amplified signal.

	As per claims 6-8:
	Wright discloses in Fig. 3(a):
the low pass filter further comprises: an inductor (304) connected to the common node (connected to capacitor 316 or capacitor 320, either which may be connected at a common node) and in series with the signal line of the low pass filter.

	As per claim 12:
	Wright discloses in Fig. 3(a):
A matching circuit that performs output impedance matching for an amplifier (col. 3 lines 52-65), the matching circuit comprising: 
a low pass filter (low portion of low-high pass Pi network, col. 3 lines 52-60, as an alternative configuration to that of the high-low pass pi network 
a high pass filter (high portion of low-high Pi network); and a conductive connection of the matching circuit between components of the high pass filter and components of the low pass filter (Fig. 3(a) shows the low and high portions of the low-high pi network electrically connected together).
Wright et al. further discloses in Fig. 6:
The use of harmonic terminations (series harmonic trap 606) at the input of a matching network and capacitors in parallel with inductors (capacitors 628 & 632) in the low pass arms of matching networks to suppress second or third harmonic frequencies (col. 5 line 50- col. 6 line 10).
	Wright does not disclose:
the low pass filter comprises a shared ground and a plurality of parallel-connected capacitors connected from a common node on a signal line to the shared ground, and a parallel resonant circuit configured to attenuate a second harmonic component of an amplified signal, wherein the shared ground of the plurality of parallel-connected capacitors of the low pass filter and a ground of the high pass filter are isolated from each other with a wiring pattern of the matching circuit therebetween, and wherein the shared ground of the low pass filter and a ground of the amplifier are isolated from each other.

Fukae et al. discloses in Fig. 29 and 30 a capacitor (first capacitor C11) formed in a filter chip and comprising a plurality of parallel-connected capacitors (capacitor elements CE1-CE6) connected between a first common node (first electrode film 20C1) and a second common node (second electrode film 21C1) (para [0171]).
		Liu discloses in Fig. 4:
A harmonic filter comprising a parallel resonant circuit configured to attenuate a second harmonic component of a signal (second harmonic resonance circuit 406) and an LC series resonant circuit configured to attenuate a third harmonic component of a signal (combined third harmonic resonance and input matching circuit 408).
At the time of filing, it would have been obvious to one of ordinary skill in the art to use a plurality of parallel-connected capacitors for the capacitors of the low-pass filter of Wright as an art-recognized alternative/equivalent method of forming a capacitor from the combined capacitance of a plurality of parallel capacitors as shown by Fukae et al., well-recognized in the art as the property of additive capacitance for capacitors in parallel, and admitted by the applicant in para [0022] that capacitors in parallel form the equivalent of a capacitor.

It would have been further obvious to include a parallel resonant circuit configured to provide the benefit of attenuating a second harmonic component of the amplified signal as taught by Wright (col. 5 line 50- col. 6 line 10) and Liu (para [0026]) and can be used in combination with the third harmonic LC series resonant circuit as disclosed by Liu (Fig. 4 & para [0026]).
As a consequence of the combination, a parallel resonant circuit is configured to attenuate a second harmonic component of the amplified signal.
It would have been further obvious to isolate the shared ground of the plurality of parallel-connected capacitors of the low pass filter from the ground of the high pass filter and a ground of the amplifier as taught by Taniguchi to provide the benefit of preventing propagation of a high frequency signal through the ground electrode (para [0050]), as the low pass filter directs high frequency signals to ground, Taniguchi teaches that a high pass signal directed through ground may travel through a ground electrode and pass into other circuit components connected to the ground electrode. Isolation of the ground electrode of the low pass filter prevents a high frequency signal from entering other circuit components and being reintroduced to a signal path, as taught by Taniguchi and as well-known in the art.
It would be further obvious to provide the connection between components and portions of the low-high pass Pi network of Wright et al. through the use of a 
As a consequence of the combination, the shared ground of the plurality of parallel-connected capacitors of the low pass filter and a ground of the high pass filter are isolated from each other with a wiring pattern of the matching circuit therebetween.

	As per claim 13:
	Wright discloses in Fig. 3(a)
The high pass filter is configured to cancel out a change of an impedance of the low pass filter (col. 3 lines 27-46 & col. 3 line 66- col. 4 line 6).
	Wright discloses in Fig. 6:
The use of harmonic terminations (series harmonic trap 606) at the input of a matching network and capacitors in parallel with inductors (capacitors 628 & 632) in the low pass arms of matching networks to suppress second or third harmonic frequencies (col. 5 line 50- col. 6 line 10).
	Wright does not disclose in Fig. 3(a):
the low pass filter is configured to attenuate a second harmonic component of the amplified signal, and wherein the shared ground of the plurality of parallel-connected capacitors of the low pass filter and the ground of the high pass filter are isolated from each other such that the third harmonic component of the amplified signal attenuated by the low pass filter is prevented from entering the high pass filter.

a bandpass filter (title) where the ground electrode is configured to include a plurality of electrically isolated sub ground electrodes (para [0050]).
Liu discloses in Fig. 4:
A harmonic filter comprising a parallel resonant circuit configured to attenuate a second harmonic component of a signal (second harmonic resonance circuit 406) and an LC series resonant circuit configured to attenuate a third harmonic component of a signal (combined third harmonic resonance and input matching circuit 408).
At the time of filing, it would have been obvious to one of ordinary skill in the art to include a parallel resonant circuit configured to provide the benefit of attenuating a second harmonic component of the amplified signal as taught by Wright (col. 5 line 50- col. 6 line 10) and Liu (para [0026]) and can be used in combination with the third harmonic LC series resonant circuit as disclosed by Liu (Fig. 4 & para [0026]).
As a consequence of the combination, the low pass filter is configured to attenuate a second harmonic component of the amplified signal.
As a consequence of the combination of claim 12, the shared ground of the plurality of parallel-connected capacitors of the low pass filter and the ground of the high pass filter are isolated from each other such that the third harmonic component of the amplified signal attenuated by the low pass filter is prevented from entering the high pass filter.

Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the 103 rejections of claims 1 & 3-8 presented in pages 5-7 of the applicant’s remarks are presented as arguments against the references individually, and not on the combination of the references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s amendments to claim 1 appear to provide further clarification, but do not appear to materially change the claim, as the amplified signal is the signal passing through, and therefore attenuated by the low-pass filter, and claim 1 previously cited that the low-pass filter comprises the plurality of parallel-connected capacitors connected to the common node.
In regards to the new claims, on page 8 of the applicant’s remarks, the applicant argues that:
At a minimum, the Applicant respectfully submits that Claims 12-13 are patentable for one or more reasons discussed above. Further, none of the cited references teach or render obvious that "the shared ground of the plurality of parallel-connected capacitors of the low pass filter and a a wiring pattern of the matching circuit therebetween" as recited by the claims.

	The examiner respectfully disagrees. Wright et al. discloses the low pass and high pass portions of the low-high pass Pi network 300 are electrically connected together in a signal line in Fig. 3(a). As per Fig. 3(a), inductor 324 and capacitor 320 are connected together between inductor 304 and capacitor 308. Wright et al. is silent as to the method of connectivity between these components, but conductive connections between components which may be interpreted as “wiring patterns” are well-known in the art, as seen in Fig. 28 of Fukamachi, and are commonly used to form and connect components in a circuit. With the separation of the ground of the grounds in the combination of the rejection, the grounds must still be connected to each other through the circuit, such that there must be a connecting circuit between the grounds. The term “wiring pattern” is sufficiently generic that it may include conductors or components, which are within the filter circuit between the separate grounds. As such, a wiring pattern of the matching circuit may be interpreted to be therebetween the separate grounds. 
In the applicant’s arguments, the applicant points to a wiring pattern which is seen to cross the space between the separate grounds from a plan view, which implies that “therebetween” is to be interpreted in a spatial sense, and not a circuit sense. While appropriate to interpret “therebetween” in the circuit sense, for the separate grounds to be connected through the circuit as per Wright et al., some form of conductor or component must breach the space between the grounds in at least one direction. As 
The rejections of claims 1 & 3-8 are sustained, as arguments pertaining to claims 3-8 are based on addressed arguments regarding independent claim 1, with the rejection being further applied to claims 12 & 13, with arguments for allowability not being persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Examiner, Art Unit 2843